SERCOMBE, J.,
dissenting.
I disagree with the majority’s decision affirming the trial court’s denial of defendant’s motion for a judgment of acquittal. Although defendant’s actions may have violated other parts of the restraining order, he was charged only with “willfully enter [ing] or attempt [ing] to enter within 150 feet of [the victim].” The restraining order itself enjoined defendant from “entering, attempting to enter, or remaining at the following location[]: * * * [t]he area 150 feet from [the victim].” There was simply no evidence presented at trial that defendant entered or attempted to enter the “location” that was “the area 150 feet from [the victim].” To prove the charge that it made, the state needed to show that defendant was situated outside of that location, an area bounded by a line 150 feet from the victim, and then entered that defined location. The state made no such showing.
The majority reasons that defendant “willfully invaded a portion of the area protected by the restraining *382order by approaching the victim, lying on top of her, and putting his hand over her mouth[.]” 215 Or App at 381. Moving about within the space that was the subject of the restraining order’s prohibition, however, is not the same as “entering” that “location.”
The ordinary meaning of the word “enter” is “to go or come into a material place: make a physical entrance or penetration [.]” Webster’s Third New Int’l Dictionary 756 (unabridged ed 2002). That is certainly the meaning of “enter” for purposes of the crime of burglary in the second degree, when a “person enters or remains unlawfully in a building with intent to commit a crime therein.” ORS 164.215(1). In that sense, a defendant “enters” the proscribed location only when he “goes into” and makes a “physical entrance” into the “location [that is] the area 150 feet from” the victim. That means that defendant must have moved from a location more than 150 feet from the victim to a “location [that is] the area 150 feet from” the victim. The majority defines that restricted location by the direction of defendant’s travel (“approaching the victim”) and the entry by defendant’s physical interaction with the victim (“lying on top of her, and putting his hand over her mouth”). Instead, the location should be defined by the physical dimensions of an area around the victim, and any entry into that location should be understood to involve physical movement and passage.
My espoused meaning of “enter” — that it means physically crossing the boundary of an area around the victim — is confirmed by the context of the other parts of the restraining order and the Family Abuse Prevention Act (FAPA), ORS 107.700 to 107.735, from which the order was drawn. ORS 107.718 defines the permitted restrictions in a restraining order issued under FAPA. On a showing that a petitioner has been a victim of abuse, that there is an imminent danger of further abuse, and that a respondent represents a credible threat to the physical safety of the petitioner, a court may order, among other things, that a “respondent be restrained from entering, or attempting to enter, a reasonable area surrounding the petitioner’s current or subsequent residence * * * ” ORS 107.718(l)(c). ORS 107.718(l)(g) separately allows the court to order
*383“[t]hat the respondent be restrained from entering, or attempting to enter, on any premises and a reasonable area surrounding the premises when it appears to the court that such restraint is necessary to prevent the respondent from intimidating, molesting, interfering with or menacing the petitioner * * *.”
OES 107.718(l)(e) adds a potential restraint of preclusion “from intimidating, molesting, interfering with or menacing the petitioner, or attempting to intimidate, molest, interfere with or menace the petitioner[.]” Finally, ORS 107.718(l)(h) provides authority for the order to include “[o]ther relief that the court considers necessary to provide for the safety and welfare of the petitioner * *
Defendant’s restraining order implemented those parts of ORS 107.718. Pursuant to ORS 107.718(l)(c), defendant was restrained from “intimidating, molesting, interfering with or menacing [the victim]; or attempting to intimidate, molest, interfere with or menace [the victim] (directly or through third parties).” Under ORS 107.718(l)(c), defendant was enjoined from “entering, attempting to enter, or remaining at the following location [ ]: * * * [the victim’s] current or subsequent residence (building and land) or within 150 feet of that location.” (Emphases in original.) Acting under ORS 107.718(l)(g) and (h), the court prohibited defendant from “entering, attempting to enter, or remaining at the following location[ ]: * * * [t]he area 150 feet from [the victim].”
Both FAPA and the restraining order, then, proscribe distinct categories of behavior. It is reasonable to read those classifications as generally setting out different restraints rather than listing reiterations of the same limitation. The order specifically lists the restricted interactions with the victim in terms defined by FAPA: intimidating (acting in a manner reasonably expected to threaten the victim, thereby compelling or deterring conduct), menacing (acting in a manner reasonably expected to threaten the victim), molesting (acting with hostile intent or injurious effect in a manner reasonably expected to annoy, disturb, or persecute the victim), as well as attempting those actions. ORS 107.705; ORS 107. 718. The majority reads the restriction on “entering” a particular “location” as including some of the *384personal interactions with the victim that are limited elsewhere in the order. I interpret the categories of restraints as intending to restrict separate behaviors. Approaching the victim and physically overcoming her may well be intimidating, menacing, or molesting the victim. But that conduct is different from “entering” the location defined in the order. Similarly, defendant may have “remained” within that location and violated the order for that reason. But that is a separate category of offense from “entering” the location and one that was not charged.
In sum, the charge of “entering” a particularly defined “location” — “[t]he area 150 feet from [the victim]” — is not proved by evidence of a hostile physical altercation with the victim. The majority opinion’s construction of “entering” is inconsistent with its plain meaning and redundant of other categories of restraint separately limited by the order. Because I disagree with that construction and believe that the trial court erred in denying defendant’s motion for a judgment of acquittal, I respectfully dissent.